         Case 1:20-cv-01469-DLF Document 39 Filed 08/12/20 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


   BLACK LIVES MATTER D.C., et al.,

                         Plaintiffs,

                    v.                                    Civil Action No. 20-1469 (DLF)

  DONALD J. TRUMP, President of the
  United States of America, et al.,

                         Defendants.


              MEMORANDUM OF THE UNITED STATES IN OPPOSITION
                TO PLAINTIFFS’ MOTION FOR EARLY DISCOVERY

       The United States, by and through undersigned counsel, respectfully submits this

memorandum in opposition to Plaintiffs’ motion for early discovery, see ECF No. 27. Plaintiffs

seek early third-party discovery from the United States regarding the identities of, the possession

and use of weapons by, and other information regarding the “John Doe” defendants named in

their second amended complaint. Mot. at 1-2. As discussed below, Plaintiffs have failed to

establish good cause for obtaining early discovery in this matter. Accordingly, Plaintiffs’ motion

should be denied.

                                        BACKGROUND

       Plaintiffs in this lawsuit seek money damages and equitable relief from federal and state

defendants for the roles they allegedly played in a demonstration held in Lafayette Park in

Washington, D.C., to protest the killing of George Floyd by former officers of the Minnesota

Police Department. 2d Am. Compl. (ECF No. 29) ¶¶ 2-3. The demonstration occurred on and

around June 1, 2020. Id. ¶ 3. Plaintiffs include 8 individuals who participated in the

demonstration, id. ¶¶ 10-15, as well as the D.C. chapter of Black Lives Matter, which describes
         Case 1:20-cv-01469-DLF Document 39 Filed 08/12/20 Page 2 of 15




itself as “a District of Columbia limited liability corporation” suing on behalf of its members,

some of whom participated in the demonstration on June 1, 2020. Id. ¶ 9. The individual

plaintiffs sue for themselves and purport to represent a class of “hundreds, perhaps thousands of

people” who participated in the demonstration. Id. ¶ 166.

       As relevant to the United States, Plaintiffs assert claims for injunctive and declaratory

relief against the President, the Attorney General, the Secretary of Defense, the Acting Chief of

the U.S. Park Police, the Director of the U.S. Secret Service, the Commanding General of the

D.C. National Guard, and the Director of the Federal Bureau of Prisons—who are sued in their

official capacities.1 Id. ¶¶ 16-23. Plaintiffs claim that the alleged actions of federal law

enforcement officers violated their rights of speech, assembly, and association and their rights to

be free from unreasonable seizures under the First and Fourth Amendments to the U.S.

Constitution. Id. ¶¶ 186-95. Plaintiffs also name “John Doe” defendants, described as “officers

of the various federal agencies led by the Defendants[.]” Mot. at 1; see 2d Am. Compl.

¶¶ 24-26.2

       On July 21, 2020, the parties met and conferred regarding the potential for early

discovery aimed solely at identifying the John Doe officers and a briefing schedule in this action.

The parties were able to reach an agreement regarding the briefing schedule, see Mot. for

Extension of Time (ECF No. 23) at 1, n. 2, and undersigned counsel expressed to Plaintiffs’



1
       Claims nominally pled against federal officials in their official capacities are actually
claims against the United States. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985); Gilbert
v. DaGrossa, 756 F.2d 1455, 1458 (9th Cir. 1985).
2
        Plaintiffs also seek discovery regarding “John Poes,” described by Plaintiffs as “officers
of the Arlington County Police Department and other non-federal law enforcement officials from
jurisdictions other than the District of Columbia,” and “John Roes,” officers of the D.C.
Metropolitan Police Department (“MPD”). See Mot. at 1-2.



                                                  2
         Case 1:20-cv-01469-DLF Document 39 Filed 08/12/20 Page 3 of 15




counsel the United States’ general opposition to early discovery.3 Plaintiffs then proceeded to

file the instant motion, but did not provide the government with copies of their specific discovery

requests in advance.

       Plaintiffs’ early discovery motion does not pertain to their injunctive relief claims against

the United States. Rather, Plaintiffs seek third-party discovery against the United States

regarding their damages claims against the John Doe defendants.4

       Specifically, Plaintiffs request leave to propound four interrogatories. See ECF No. 27-1.

First, Plaintiffs request identification of the “Law Enforcement or Military Entity” whose

officers were present during the incident. Interrog. No. 1. Plaintiffs also request the names,

rank, badge or identification number, unit, work address, and photograph of anyone who was

“present and on duty” during the incident. Interrog. No. 2. Next, Plaintiffs seek information

regarding the weapons each individual was equipped with, whether or not those weapons were

discharged or used. Interrog. No. 3. Finally, Plaintiffs also request the identities of each

individual “who authorized, planned, ordered, directed, advised, agreed upon, or participated in

the removal of or use of force against any demonstrators during the Incident.” Interrog. No. 4.




3
        During the meeting, undersigned counsel expressed a willingness to respond to specific,
potentially more limited requests for discovery sought by Plaintiffs, as required by Local Civil
Rule 7(m). Notably, Plaintiffs did not request any information beyond the identities of the John
Doe defendants. Because the discovery sought in Plaintiffs’ motion involves information
beyond these identities, Plaintiffs have not conferred with the United States regarding that
request. See LCvR 7(m). This provides an independent reason to deny without prejudice
discovery sought beyond the identities of the John Doe defendants. See Attkisson v. Holder, 113
F. Supp. 3d 156, 161 n.3 (D.D.C. 2015) (noting that “Plaintiffs’ apparent belief that because the
defendants had previously expressed a position on the issue, they were somehow exempt from
Local Civil Rule 7(m) is simply incorrect. The meet-and-confer requirement serves not only to
obtain the opposing party’s potential consent to a motion, but also to provide an opportunity for
the parties to narrow or clarify the scope of their dispute”).
4
       Plaintiffs also seek discovery from the MPD and Arlington County. Mot. at 1.


                                                 3
         Case 1:20-cv-01469-DLF Document 39 Filed 08/12/20 Page 4 of 15




       In addition, Plaintiffs submit five requests for production of documents, encompassing

“all Documents” “reflecting the name and/or badge number” of the federal officers; “name, unit

number or other identifier” of any “Unit or Units of Officers,” and “name and/or badge number”

of “any Officer who oversaw, managed, or otherwise coordinated” the federal response. See

Requests for Production #1-3. Plaintiffs also seek “all Documents” listing any officers equipped

with weapons and those who “used or discharged” those weapons. Reqs. for Produc. Nos. 4-5.

                                   PROCEDURAL HISTORY

       On August 4, 2020, the United States sought an extension to respond to Plaintiffs’

complaint based on a prior agreement between the parties regarding a briefing schedule. See

ECF No. 23. The next day, Plaintiffs filed their motion for early discovery and sought to stay all

Defendants’ responses to the second amended complaint until after resolution of the request for

expedited discovery. Mot. at 2. The Court denied the United States’ extension motion and

directed the United States to respond to Plaintiffs’ early discovery motion. See Minute Order

dated August 5, 2020.

                                     LEGAL STANDARDS

       “As a general rule, discovery proceedings take place only after the defendant has been

served; however, in rare cases, courts have made exceptions, permitting limited discovery . . . to

permit the plaintiff to learn the identifying facts necessary to permit service on the defendant.”

Landwehr v. FDIC, 282 F.R.D. 1, 3 (D.D.C. 2010) (quotation marks omitted). Courts should

deny motions for expedited discovery when it is “clear that discovery would not uncover the

identities, or that the complaint would be dismissed on other grounds.” Gillespie v. Civiletti, 629

F.2d 637, 642 (9th Cir. 1980); accord Newdow v. Roberts, 603 F.3d 1002, 1010-11 (D.C. Cir.

2010) (denying motion for expedited discovery to identify Doe defendants when “[n]o amount of




                                                 4
         Case 1:20-cv-01469-DLF Document 39 Filed 08/12/20 Page 5 of 15




discovery will uncover the identities of the unnamed defendants”). Therefore, “Plaintiffs lacking

necessary information about unidentified defendants must seek such information through third-

party subpoenas or other third-party discovery, rather than by naming the organizations who

possess the desired documents as defendants themselves in an apparent attempt to compel

disclosure.” Butera & Andrews v. IBM Corp., 456 F. Supp. 2d 104, 114 (D.D.C. 2006).

       In this district, courts typically employ a “good cause” standard for motions for expedited

discovery.5 See, e.g., Guttenberg v. Emery, 26 F. Supp. 3d 88, 97-98 (D.D.C. 2014); True the

Vote, Inc. v. IRS, Civ. A. No. 13-0734 (RBW), 2014 WL 4347197, at *7 (D.D.C. Aug. 7, 2014).

Courts typically consider five factors when evaluating a motion for expedited discovery under

the good-cause standard: “‘(1) whether a preliminary injunction is pending; (2) the breadth of the

discovery requests; (3) the purpose for requesting the expedited discovery; (4) the burden on the

defendants to comply with the requests; and (5) how far in advance of the typical discovery

process the request was made.’” Guttenberg, 26 F. Supp. 3d at 98 (quoting In re Fannie Mae

Derivative Litigation, 227 F.R.D. 142, 142–43 (D.D.C. 2005)); see Attkisson v. Holder, 113 F.

Supp. 3d 156, 162 (D.D.C. 2015). Courts are not limited to these factors, but the factors provide

“guidelines for the exercise of the Court’s discretion.” Id.




5
        Courts in this district have also adopted a different approach, referred to as the Notaro
approach, which requires that the party seeking expedited discovery demonstrate “(1) irreparable
injury, (2) some probability of success on the merits, (3) some connection between the expedited
discovery and the avoidance of the irreparable injury, and (4) some evidence that the injury that
will result without expedited discovery looms greater than the injury that the defendant will
suffer if the expedited relief is granted.” In re Fannie Mae Derivative Litig., 227 F.R.D. 142,
142 (D.D.C. 2005) (quoting Notaro v. Koch, 95 F.R.D. 403, 405 (S.D.N.Y.1982)). Because
Plaintiffs here do not meet the “more liberal” good-cause approach, see Landwehr, 282 F.R.D. at
3, they do not meet this higher standard either.


                                                 5
         Case 1:20-cv-01469-DLF Document 39 Filed 08/12/20 Page 6 of 15




                                          ARGUMENT

I.     PLAINTIFFS HAVE NOT DEMONSTRATED GOOD CAUSE FOR EARLY
       DISCOVERY.

       First, as undersigned counsel only represent the United States in this action and not the

individual “John Doe” defendants, the United States makes no representation of the merits of

Plaintiffs’ claims against those defendants. See Strike 3 Holdings, LLC v. Doe, No. 18-7188,

2020 WL 3967836, at *5 (D.C. Cir. July 14, 2020) (“At this stage, the court is not asked to pass

judgment on the strength of the plaintiff’s allegations against the defendant[.]”).

       Nevertheless, Plaintiffs in this action have failed to establish good cause for the early

discovery they seek. As an initial matter, there is no request for preliminary injunctive relief

pending before this Court, so the first factor clearly weighs against Plaintiffs. Guttenberg, 26 F.

Supp. 3d at 98. And, as discussed below, the remaining factors also militate against granting

Plaintiffs’ motion because (1) Plaintiffs’ discovery is overly broad; (2) Plaintiffs seek discovery

beyond the scope of identifying individual defendants; (3) the burden of responding to Plaintiffs’

request will be substantial for Defendants; and (4) Plaintiffs seek immediate discovery prior to

the Court ruling on, or the United States conceding, that they have stated a claim for relief. Id.

       a.      Plaintiffs’ Early Discovery Requests Are Overly Broad.

       “[A]n action may proceed against a party whose name is unknown if the complaint makes

allegations specific enough to permit the identity of the party to be ascertained after reasonable

discovery.” Estate of Rosenberg ex rel. Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995);

see also Landwehr v. FDIC, Civ. No. 09-0716, 2010 WL 2572077, at *3 (D.D.C. June 28, 2010).

       Here, Plaintiffs do not make any specific allegations against any particular “John Doe”

defendant. See generally 2d Am. Compl. The complaint describes these defendants as any

federal employee who “authorized, planned, or participated in the attack on peaceful protesters”



                                                 6
         Case 1:20-cv-01469-DLF Document 39 Filed 08/12/20 Page 7 of 15




on June 1 in Lafayette Square. Id. ¶ 24. This type of “catch-all” pleading does not warrant the

broad discovery sought here. A court may allow a claim to proceed with a John Doe defendant

as a placeholder “only when the identity of the alleged defendant is not known at the time the

complaint is filed and the plaintiff is likely to be able to identify the defendant after further

discovery.” Chidi Njoku v. Unknown Special Unit Staff, 217 F.3d 840 (4th Cir. 2000) (per

curiam). The designation is inappropriate where the John Doe defendant is used as a “catch-all

provision, designed to encompass any individual with a potential connection to the harms

suffered.” Farmer v. Wilson, Civ. A. No. 14-13256, 2014 WL 4629591, at *2 (S.D.W. Va.

Sept. 15, 2014); see also Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“[A] plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.”). Here, Plaintiffs’ apparent attempt to name any and all federal

employees present at Lafayette Park during the allegations in question is a mere fishing

expedition to attempt to identify people who may or may not have committed some wrong in

some way related to Plaintiffs’ claims.

        Moreover, Plaintiffs’ proposed discovery requests are not “narrowly tailored to discover

the identity of Doe defendants[.]” Attkisson, 113 F. Supp. 3d at 162. As noted above, Plaintiffs

seek information regarding the weapons with which each “John Doe” defendant was equipped

and whether or not those weapons were discharged or used. But nowhere in their operative

complaint or motion do Plaintiffs purport to limit their individual capacity claims to individuals

who possessed or used a weapon. Such a broad request related to the possession and use of

“weapons” touches on issues related to the merits—which also imposes a larger burden on the

United States—and suggests that discovery is inappropriate at this stage. Cf. Guttenberg, 26 F.

Supp. 3d at 98. Plaintiffs’ proposed discovery requests are overly broad because Plaintiffs have




                                                   7
         Case 1:20-cv-01469-DLF Document 39 Filed 08/12/20 Page 8 of 15




made no effort, for example, to tailor their requests based on the significant video footage of the

events that captured certain (but far from all) interactions between law enforcement and civilians

present at Lafayette Park on June 1. Further, Plaintiffs’ sweeping request for documents

“reflecting the name,” “badge number” or “other identifier” would encompass hundreds, if not

thousands, of irrelevant documents.

       Additionally, requiring the disclosure of such sweeping information undoubtedly

implicates serious concerns regarding the privacy and safety of the government employees who

were in or near Lafayette Park on June 1. Therefore, even if the Court were to permit some early

discovery in this action, a protective order would be necessary and appropriate.

       b.      The Purpose of Plaintiffs’ Early Discovery Requests Does Not Relate To
               Their Claims Against the United States.

       In considering whether good cause exists to grant a motion for expedited discovery, the

Court also assesses the purpose of the motion. Attkisson, 113 F. Supp. 3d at 164. When a

plaintiff will be irreparably harmed without expedited discovery, this factor weighs in favor of

granting a motion for expedited discovery. True the Vote, 2014 WL 4347197, at *8. In addition,

this factor supports a motion for expedited discovery when a plaintiff seeks to “gain evidence to

get the court to preserve the status quo.” Disability Rights Council of Greater Wash. v. Wash.

Metro. Area Transit Auth., 234 F.R.D. 4, 7 (D.D.C. 2006). If there is no urgency in conducting

discovery, however, this factor weighs against granting expedited discovery. Guttenberg, 26 F.

Supp. 3d at 98.

       Here, Plaintiffs argue that early discovery is “essential” because they need the requested

information to amend their complaint to name and serve the “John Doe” defendants in this

action. Mot. at 2, 8. Plaintiffs argue that discovery is necessary because their damages claims

“are asserted entirely or almost entirely” against the unnamed Defendants in their personal



                                                 8
         Case 1:20-cv-01469-DLF Document 39 Filed 08/12/20 Page 9 of 15




capacities, id. at 2, and that there is a “significant risk” that the one-year statute of limitations

regarding their 28 U.S.C. § 1986 claim will run, id. at 8. None of these arguments are availing.

        First, Plaintiffs’ statute of limitations concerns are misplaced. Plaintiffs have not slept on

their right to file a lawsuit—indeed, they filed their action within three days of the alleged

incidents in Lafayette Park. See Compl. (ECF No. 1). Plaintiffs therefore cannot claim that there

is any “urgency” caused by the very existence of a statute of limitations. See Guttenberg, 26 F.

Supp. 3d at 98; Attkisson, 113 S. Supp. 3d at 165. Plaintiffs speculate that there is a “serious

risk” that the statute of limitations will have run before initial proceedings regarding a motion

under Federal Rule of Civil Procedure (“Rule”) 12, answer, and Rule 26(f) conference have

concluded. Mot. at 8. But, considering the early stage of the litigation, such speculation is

particularly unwarranted. Therefore, Plaintiffs have failed to adequately support their argument

that there is a “significant risk” that they will “lose” this claim without obtaining discovery at

this juncture. See Mot. at 8.

        Plaintiffs’ concerns about service of process also miss the mark. Indeed, such concerns

are mitigated because this Court has discretion to extend the deadline for completing service of

process upon a showing of good cause. See Landwehr, 282 F.R.D. at 5 (noting that “an action

may proceed against a party whose name is unknown if the complaint makes allegations specific

enough to permit the identity of the party to be ascertained after reasonable discovery,” but that

the plaintiffs in that case failed timely to serve the defendants not because of “the absence of

discovery, but instead, [due to] the absence of any specific allegations of wrongdoing by any

such individuals”); Fed. R. Civ. P. 4(m). Plaintiffs are therefore not without options as relevant

deadlines approach in this litigation.




                                                    9
         Case 1:20-cv-01469-DLF Document 39 Filed 08/12/20 Page 10 of 15




        Finally, Plaintiffs do not seek discovery to prosecute their official capacity claims against

the United States. Similar to the plaintiffs in Attkisson, Plaintiffs here allege harm caused by

United States government agents but lack the information necessary to identify those agents. As

Judge Sullivan noted in that case, [t]he solution . . . is not to sue high-level officials and seek to

take expedited discovery from their employers.” Attkisson, 113 F. Supp. 3d at 164 n. 4; see

Butera & Andrews v. IBM Corp., 456 F. Supp. 2d 104, 114 (D.D.C. 2006) (“Plaintiffs lacking

necessary information about unidentified defendants must seek such information through third-

party subpoenas or other third-party discovery, rather than by naming the organizations who

possess the desired documents as defendants themselves in an apparent attempt to compel

disclosure.”). That is precisely what Plaintiffs have done here. Accordingly, Plaintiffs should

not be permitted to file a complaint for injunctive relief against the United States to endeavor to

develop a cause of action for damages against unspecified federal officials. Id. (“[F]undamental

fairness commands that ‘[c]ounsel should not be allowed to file a complaint first and thereafter

endeavor to develop a cause of action.’”) (quoting Weil v. Markowitz, 108 F.R.D. 113, 116

(D.D.C. 1985)); accord Attkisson, 113 F. Supp. 3d at 164 n. 4 (“To the extent that plaintiffs

intend to use the presence of government officials in this case to obtain discovery directly from

government agencies, they have proceeded in a similarly misguided manner.”). Thus, the Court

should deny their motion.

        c.      Plaintiffs’ Early Discovery Unreasonably Burdens The United States.

        Although Plaintiffs couch their requests as “limited” and “reasonable,” Mot. at 12,

Plaintiff’s early discovery would impose a “significant” burden on the Defendants by forcing

early disclosure of information while their counsel are in the early stages of investigating the

events of June 1, and developing and evaluating potential defenses. See Dunlap, 319 F. Supp. 3d




                                                  10
        Case 1:20-cv-01469-DLF Document 39 Filed 08/12/20 Page 11 of 15




at 105 (finding that “[t]he burden of compliance with this subpoena could be significant”). Such

early discovery burdens defense counsel and is disruptive to the defense. Plaintiffs seek

responses to four interrogatories and documents from five requests for production. Mot. at Ex.

A, 5-7. The limited number of these requests camouflages the complexity and breadth of the

requests. The first request for production seeks “all Documents reflecting the name and/or badge

number of any Officer or Officers who were present during the Incident and within its perimeters

(as defined above).” Mot. at Ex. A, 6. The only limiting factor in this request is the officer’s

name and his or her presence at Lafayette Square on June 1, underscoring the breadth of this one

request. Moreover, the definitions Plaintiffs provide for their requests are “boilerplate” and

“expansive.” See Mot. at 3-5; Dunlap, 319 F. Supp. 3d at 105 (noting that “Plaintiff’s subpoena

would further burden [the Plaintiff] because its boilerplate definitions are expansive”). As an

example, the Plaintiffs define “documents” to include emails, text messages, and “all recorded

communications of any kind.” Mot. at Ex. A, 3.

       Based on the current posture of this case, it would be superfluous to require extensive

discovery of each John Doe allegedly involved. Plaintiffs’ early discovery serves as a blanket

request for “all Documents” pertaining to each officer in the vicinity of Lafayette Square on

June 1. The sheer number of officers present could mean the review and disclosure of thousands

of documents, which “would require significant time and resources to address.” See Attkisson,

113 F. Supp. 3d at 162, 165 (“[B]ecause of the breadth of the discovery requests, the burden of

complying with them would be heavy.”).

       Because the Plaintiffs’ requests are neither “minimal” nor “limited” in any meaningful

way, it would be unjust to require Defendants to respond prior to ruling on a motion to dismiss.

See Guttenberg, 26 F. Supp. 3d at 99 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558




                                                11
        Case 1:20-cv-01469-DLF Document 39 Filed 08/12/20 Page 12 of 15




(2007)) (“[I]f the Court were to grant plaintiffs’ discovery motion, and then grant defendants’

motion to dismiss for failure to state a claim, defendants would have been forced to expend

significant resources responding to discovery requests in a case where plaintiffs did not have a

viable cause of action.”); cf. Legal Tech Grp. v. Rajiv Mukerji & HBR Consulting LLC, Civ. A.

No. 17-0631 (RBW), 2017 WL 7279398, at *14 (D.D.C. June 5, 2017) (finding that the

“discovery request would not place a significant burden on either defendant because the number

of requests are minimal and . . . limited”). Rather, “[a]t the very least, reasonableness dictates

that the Court consider defendants’ motion to dismiss before requiring extensive and expensive

discovery.” Guttenberg, 26 F. Supp. 3d at 99; see Attkisson, 113 F. Supp. 3d at 165-66 (noting

that “the request for expedited discovery comes well in advance of typical discovery).

       d.      The Timing of Plaintiffs’ Early Discovery Request Counsels Against
               Granting Their Motion.

       Here, the timing of Plaintiffs’ motion also counsels against permitting discovery at this

stage. Because discovery typically occurs after the resolution of motions to dismiss, True the

Vote, 2014 WL 4347197, at *8, presenting a motion for expedited discovery prior to rulings on

motions to dismiss is often disfavored. Guttenberg, 26 F. Supp. 3d at 99 (“[M]ost important for

the Court’s reasonableness analysis is the pendency of the defendants' motion to dismiss.”).

Indeed, the Local Civil Rules expressly delay the parties’ Rule 26(f) conference—which

commences discovery under the Rules, see Fed. R. Civ. P. 26(d)(1)—until defendants have

answered the complaint—i.e., after the Court resolves any threshold, pre-answer Rule 12(b)

motions. See LCvR 16.3(b) (noting that cases exempted from the Rule 26(f) conference




                                                 12
        Case 1:20-cv-01469-DLF Document 39 Filed 08/12/20 Page 13 of 15




requirement include “cases in which no answer has yet been filed and cases in which a

significant number of named defendants have not yet answered”).6

       Here, the United States has not yet responded to the complaint nor has the government

conceded that Plaintiffs have stated a claim for prospective injunctive relief. Plaintiffs do not

dispute that they will be able to discern the individual actions of federal employees if any of their

claims are permitted to proceed into discovery. Rather, Plaintiffs aver that there is a “serious

risk” that the statute of limitations will have run before a Rule 26(f) conference in this matter.

Mot. at 8. As noted above, this argument is based on pure speculation. And Plaintiffs have

failed to support their conclusory assertion that the requested information “cannot be obtained

through alternative means.” Mot. at 7. In any event, Plaintiffs do not claim that they would not

be entitled to the information they seek after the Rule 26(f) conference in this matter, should the

Court deny the United States’ motion to dismiss.

       In sum, the expedited discovery sought by Plaintiffs is unwarranted, and in any event

should not commence until the United States’ anticipated dispositive motion is resolved. Indeed,

to conserve the resources of the parties and the Court, the anticipated discovery should be put off

at least until the anticipated dispositive motion by the named individual defendants is resolved.

II.    THE COURT SHOULD SET A REASONABLE BRIEFING SCHEDULE.

       As stated in Defendants’ extension motion, the parties had previously reached an

agreement that set Defendants’ dispositive motion due by September 17, 2020; Plaintiffs’

opposition due by October 27, 2020; and Defendants’ reply due by November 25, 2020. If the

Court were to deny Plaintiffs’ early discovery motion, the United States respectfully requests that

the Court enter this agreed-upon briefing schedule.


6
       For this reason, even filing a motion for expedited discovery after briefing of motions to
dismiss has concluded is “well in advance of typical discovery.” Landwehr, 282 F.R.D. at 4.


                                                 13
        Case 1:20-cv-01469-DLF Document 39 Filed 08/12/20 Page 14 of 15




                                        CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiffs’ motion for early discovery

and enter the briefing schedule previously agreed upon by the parties.

Dated August 12, 2020                Respectfully submitted,

                                     MICHAEL R. SHERWIN
                                     Acting United States Attorney

                                     DANIEL F. VAN HORN, D.C. Bar No. 924092
                                     Chief, Civil Division

                                     /s/ Christopher C. Hair
                                     CHRISTOPHER C. HAIR, PA Bar No. 306656
                                     Assistant United States Attorney
                                     555 Fourth Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 252-2541
                                     Christopher.Hair@usdoj.gov

                                     SEAN MAHARD, CT Bar No. 436524
                                     Special Assistant United States Attorney
                                     555 Fourth Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 252-2574
                                     Sean.Mahard@usdoj.gov

                                     Counsel for the United States of America




                                               14
        Case 1:20-cv-01469-DLF Document 39 Filed 08/12/20 Page 15 of 15




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


   BLACK LIVES MATTER D.C., et al.,

                         Plaintiffs,

                  v.                                       Civil Action No. 20-1469 (DLF)

  DONALD J. TRUMP, President of the
  United States of America, et al.,

                         Defendants.


                                       [PROPOSED] ORDER

       In light of Plaintiffs’ motion for early discovery, the United States’ opposition thereto,

and the entire record herein, Plaintiffs’ motion is DENIED. It is hereby ORDERED that the

United States shall file its response to Plaintiffs’ second amended complaint by September 17,

2020. If the United States files a dispositive motion on that date, Plaintiffs’ opposition shall be

due by October 27, 2020; and the United States’ reply shall be due by November 25, 2020.

SO ORDERED.



_________________________                             ____________________________
Date                                                  Dabney L. Friedrich
                                                      United States District Judge
